Citation Nr: 1001348	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  06-19 921	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent 
for posttraumatic stress disorder (PTSD) prior to July 19, 
2006.

2.  Entitlement to a disability rating higher than 50 percent 
for the PTSD since July 19, 2006.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which denied the Veteran's claim for a disability rating 
higher than 30 percent for his service-connected PTSD.

In September 2006, during the pendency of this appeal, the RO 
granted a higher 50 percent rating for the PTSD effective as 
of July 19, 2006, the date of a VA examination (so not back 
to the date of receipt of the Veteran's claim for a higher 
rating).  He continued to appeal, requesting a disability 
rating higher than 30 percent prior to July 19, 2006, and a 
rating higher than 50 percent since.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993).

In December 2007, as support for his claim, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board, commonly referred to as a 
travel Board hearing.

The Board subsequently, in March 2008, remanded this case to 
the RO via the Appeals Management Center (AMC) to obtain 
outstanding VA treatment records as well as records from the 
Social Security Administration (SSA).  Since all requested 
development has been accomplished, the case is once again 
before the Board for further appellate review. 




FINDINGS OF FACT

Since filing his claim for increased compensation benefits in 
November 2004, the Veteran's PTSD has been manifested by 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as a depressed mood, 
sleep impairment, and some social isolation.  However, he has 
been able to maintain stable relationships with family 
members and several friends, would still be able to work if 
he had not retired in 2000, and recently enrolled in 
computer science classes.


CONCLUSIONS OF LAW

1.  The criteria are met for a 50 percent rating for the PTSD 
prior to July 19, 2006 (i.e., dating back to the November 
2004 claim).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 4.1-4.14, 4.16(c), 4.125-4.132, Diagnostic Code 9411 
(2009).

2.  But the criteria are not met for a rating higher than 50 
percent for the PTSD either prior to or since July 19, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.16(c), 4.125-4.132, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision. 



I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009) defines VA's duties to notify and 
assist the Veteran in the development of his claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of the information or evidence necessary to 
substantiate his claim, including apprising him of the 
information and evidence he is responsible for providing 
versus the information and evidence VA will obtain for  him.  
38 C.F.R. § 3.159(b), 73 FR 23353-56 (April 30, 2008).  These 
VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream 
disability rating and effective date elements.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA provided the Veteran this contemplated notice in letters 
dated in December 2004 and March 2009, neither of which was 
issued prior to the RO's initial adjudication of the claim in 
April 2005, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  But since providing these letters, 
the AMC has readjudicated the claim in a supplemental 
statement of the case (SSOC) issued in September 2009.  This 
is important to point out because the Federal Circuit Court 
has held that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or lack of notice prior to 
an initial adjudication.  See also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

The Veteran, moreover, has not alleged any prejudicial error 
in the content or timing of any VCAA notice he received (or 
did not receive).  In Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the Supreme Court indicated that the appellant, not 
VA, has the burden of showing why a VCAA notice error is 
prejudicial, meaning outcome determinative.  Thus, absent 
this pleading or showing, the duty to notify has been 
satisfied in this case.

In addition, VA has fulfilled its duty to assist the Veteran 
by obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
(including as a result of the Board's March 2008 remand) 
obtained all pertinent records the Veteran identified as 
relevant to his claim, including his SSA and most recent VA 
treatment records.  So there was substantial compliance with 
the Board's remand directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 
(1999).  He was also afforded three VA psychiatric 
examinations to assess and reassess the severity of his 
service-connected PTSD.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Accordingly, the Board finds that no 
further development is needed to meet the requirements of the 
VCAA or Court.

II.  Merits of the Claim

The record shows the Veteran developed PTSD as a result of 
his combat experiences while serving in Vietnam.  
Consequently, a March 2002 rating decision granted service 
connection and assigned an initial 30 percent rating for the 
PTSD.  In November 2004, he filed a claim for a higher 
rating, which the RO initially denied in April 2005.  
Subsequently, however, in September 2006, the RO granted a 
higher 50 percent rating for the PTSD as of July 19, 2006, 
the date of a VA examination, so not retroactively effective 
from the date of receipt of the claim.  The Board therefore 
must determine whether the Veteran's PTSD met the criteria 
for a rating higher than 30 percent prior to July 19, 2006, 
and whether it has met the requirements for a rating higher 
than 50 percent since.  



Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2. 

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Pursuant to the General Rating Formula for Mental Disorders, 
a 30 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, DC 9411.

The next higher rating of 50 percent is warranted where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

An even higher rating of 70 percent is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating requires total occupational and social 
impairment due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying these criteria to the facts of this case, the Board 
finds that the evidence supports assigning a 50 percent 
rating for the Veteran's PTSD for the entire period at issue 
- that is, since the date he filed his claim in November 
2004 (so even prior to July 19, 2006).  But there is no basis 
for assigning a rating higher than 50 percent either prior to 
or since July 19, 2006.

The evidence for consideration in making these determinations 
includes three VA psychiatric examination reports, numerous 
VA outpatient treatment records, and records from the SSA.  
Overall, these clinical records show the Veteran's PTSD has 
been manifested by occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
depression, irritability, flashbacks and intrusive thought 
about Vietnam, sleep impairment, and some social isolation.  

As an initial matter, the Board notes the Veteran also 
suffers from depression.  His PTSD is service connected, 
however, his depression is not.  But since the mental 
impairment from the depression has not been clinically 
distinguished from that due to the PTSD, the Board must 
resolve all reasonable doubt in his favor and in turn 
attribute all signs and symptoms to his service-connected 
PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
dictates that such signs and symptoms be attributed to the 
service-connected condition.)

Turning now to the initial period at issue, prior to July 19, 
2006, the Board finds that the Veteran's PTSD meets the 
criteria for a higher 50 percent rating.  The evidence during 
this period shows occupational and social impairment with 
reduced reliability and productivity due to disturbances of 
motivation and mood, as well as difficulty in establishing 
and maintaining effective work and social relationships.  For 
example, a November 2005 letter from his treating 
VA psychiatrist states the Veteran has chronic PTSD with some 
worsening over the last three years, with limited motivation, 
depressed mood, and significant difficulties in establishing 
and maintaining effective interpersonal relationships.  VA 
outpatient treatment records dated from 2004 to 2006 also 
show his PTSD symptoms include a lack of motivation, 
depressed mood, and sleep disturbance due to nightmares.  
Although he reported having several friends, all of whom were 
Vietnam Veterans, and a wife of many years, he also reported 
limited social contacts, a tendency to isolate, and occasions 
when he would yell at his wife and adult daughter.  

The Veteran was afforded a VA psychiatric examination in 
January 2006, which also showed that he suffered from 
depression, an increased startle response, social isolation, 
as well as flashbacks and intrusive thoughts about Vietnam.  
It was noted, as well, that his symptoms had worsened since 
retiring in 2000 and since 9/11.  Based on an interview and a 
mental status examination, the examiner provided the 
following opinion:

This veteran is experiencing moderate symptoms of 
PTSD that have interfered with his capacity to 
establish and maintain meaningful relationships 
with others including his daughter.  They have not 
interfered with his capacity to work over the 
years, but si nce [sic] retirement, and especially 
s ince [sic] the events of 9/11, his PTSD symptoms 
have been exacerbated.  These symptoms do interfere 
with the quality of life that he has, making it 
difficult for him to sleep at night and resulting 
in his feeling depressed and anxious on most days.

The examiner then diagnosed the Veteran with chronic PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
60.  A GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 
32).  According to the DSM-IV, a GAF score of 60 is 
indicative of "[m]oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or 
co-workers)."  Id.

Overall, these findings show the Veteran's PTSD was causing 
occupational and social impairment with reduced reliability 
and productivity due to disturbances of motivation and mood, 
as well as difficulty in establishing and maintaining 
effective work and social relationships, as required for the 
higher 50 percent rating (versus 30 percent rating).  And 
although not all of the symptoms listed in the criteria for a 
50 percent rating were reported, he is not required to prove 
the presence of all, most, or even some of the enumerated 
symptoms recited under the rating criteria.  The use of the 
term "such as" in the general rating formula for mental 
disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as mere examples of 
the type and degree of symptoms, or their effects, which 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  Thus, the fact that the 
Veteran does not have all of the symptoms listed in the 
criteria for a 50 percent rating does not prelude the 
assignment of this higher rating.  

In short, the overall findings demonstrate the Veteran's PTSD 
meets the criteria for the higher 50 percent rating prior to 
July 19, 2006.  Thus, his PTSD is now rated at this higher 50 
percent level for the entire period since the date he filed 
his claim for increased compensation benefits in November 
2004.  Although there were indications of worsening PTSD 
since his retirement in 2000 and the events of 9/11, that was 
more than one year prior to filing is claim in November 2004 
for a higher rating.  So the earliest effective date he can 
receive for this higher 50 percent rating is the date of 
receipt of his claim.  See Harper v. Brown, 10 Vet. App. 125, 
126 (1997) (discussing the three possible effective dates 
that may be assigned depending on the facts of the case:  (1) 
if an increase in disability occurs after the claim is filed, 
the date that the increase is shown to have occurred (date 
entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an 
increase in disability precedes the claim by a year or less, 
the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).

The Board must now determine whether the Veteran is entitled 
to a disability rating higher than 50 percent either prior to 
or since July 19, 2006.  A review of the evidence during this 
entire period shows there is simply no basis to assign a 
disability rating higher than 50 percent for his PTSD.  
First, the evidence outlined above (i.e. prior to July 19, 
2006) clearly shows his PTSD does not meet the criteria for a 
disability rating higher than 50 percent.  None of the 
clinical records makes any reference to the symptoms listed 
in the criteria for a 70 percent rating.  And although the 
absence of such symptoms is not dispositive, Mauerhan, supra, 
it nevertheless provides evidence against the assignment of a 
70 percent rating.  In particular, there is no evidence of 
any suicidal ideation, obsessional rituals, impaired impulse 
control, spacial disorientation, neglect of personal hygiene, 
difficulty in adapting to stressful circumstances, impaired 
speech, or near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively; or an inability to establish and maintain 
effective relationships.

The clinical evidence of record, particularly the VA 
examination report, shows no significant findings on mental 
status examination.  Indeed, the Veteran was consistently 
described as cognitively intact - albeit with some 
depression and anxiety as his primary symptoms.  While it was 
noted that he had significant difficulties in establishing 
and maintaining effective interpersonal relationships, 
the records show he has maintained a relatively stable 
marriage for many years, socializes on a regular basis with 
three or four different friends, and attends church on a 
regular basis.  In other words, he does not appear to be 
unable to establish and maintain effective relationships as a 
result of his PTSD, instead, just has difficulty in doing so, 
which would support the 50 percent rating, but not the higher 
70 percent rating.  

The Board also places significant probative value on the VA 
examiner's January 2006 opinion that the Veteran's PTSD 
symptoms "have not interfered with his capacity to work over 
the years."  In other words, the VA examiner indicated the 
Veteran would still be able to work had he not retired in 
2000.  This is consistent with his GAF score of 60, 
reflecting only relatively moderate symptoms.  
See DSM-IV at 46-47.  

In light of these findings, the Board concludes the evidence 
prior to July 19, 2006, does not support a disability rating 
higher than 50 percent.  This is also the case with the 
evidence dated since July 19, 2006.  The VA psychiatric 
examination performed on that date includes a medical opinion 
that the Veteran's PTSD symptoms (anxiety and irritability) 
cause severe social and occupational impairment.  The 
examiner also assigned a lower GAF score of 50, which, 
according to the DSM-IV, is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.  The examiner apparently came to this 
conclusion after the Veteran reported a "markedly diminished 
participation in significant activities," feelings of 
detachment, irritability, decreased concentration, social 
withdrawal, and a history of homicidal ideation - although 
none then currently.

At first glance, these findings suggest PTSD symptoms even 
worse than those contemplated for a 50 percent rating.  But 
other evidence in the claims file equally deserving of 
consideration clearly contracts these findings.  For example, 
the Veteran told the examiner that he had a history of 
homicidal ideation, although all records of prior treatment 
indicate he had consistently denied both homicidal and 
suicidal ideation.  He also reported significant social 
withdrawal and isolation because he could not tolerate 
crowds.  But contemporaneous VA outpatient treatment records 
dated shortly after this report note that he had spent five 
days in Las Vegas gambling at various casinos, which 
obviously involved being in crowds.  These treatment records 
also show he continued to socialize with three or four 
friends on a regular basis and that he started taking 
computer classes.  In short, these inconsistencies undermine 
the credibility of his statements, which helped formed the 
basis of the VA examiner's opinion, thereby undermining the 
probative value of the examiner's opinion.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (the Board may reject a 
medical opinion that is based on facts provided by the 
Veteran that have been found to be inaccurate because other 
facts present in the record contradict the facts provided by 
the Veteran that formed the basis for the opinion.); see also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when decision makers give an adequate 
statement of reasons and bases).

In contrast, VA treatment records dated since the July 2006 
VA examination report have significant probative value, none 
of which shows the Veteran's PTSD meets the criteria for a 
disability rating higher than 50 percent.  These records 
consistently note that he always appeared appropriately 
dressed and groomed, and that he related well.  His primary 
complaints continued to involve irritability, anger, 
flashbacks, sleep disturbance, depression, and anxiety, while 
he continued to deny both suicidal and homicidal ideation.  
What it significant, however, is that none of these symptoms 
prevented him from remaining active, as he continued to 
socialize with his friends.  He also reported spending a 
significant amount of time traveling with his wife and new 
grandson.  In short, these findings do not support the 
assignment of a disability rating higher than 50 percent for 
his PTSD.

Records from the SSA show the Veteran has been receiving 
disability benefits since March 2003 for a diagnosis of 
affective disorders.  A June 2006 Psychological Impairment 
Questionnaire also lists a diagnosis of PTSD and a GAF score 
of 50, indicating serious symptoms according to the DSM-IV.  
This report notes that his symptoms include sleep 
disturbance, flashbacks, mood disturbance, emotional 
lability, anhedonia, psychomotor agitation, difficulty 
thinking or concentration, social withdrawal or isolation, 
decreased energy, and generalized persistent anxiety.  The 
examiner, however, did not indicate that any psychological or 
cognitive testing was performed to verify the Veteran's 
complaints of difficulty thinking or concentrating.  Nor did 
the examiner mention the fact that the Veteran has a 
significant social network involving family and several close 
friends with whom he remains active.  Also significant is the 
fact that the examiner estimated that the Veteran would only 
miss approximately two to three days a month because of 
actual psychiatric symptoms and/or treatment.  These facts 
contradict a finding that the Veteran's is seriously impaired 
with respect to occupational and social functioning.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating 
the probative value of medical statements, the Board must 
looks at factors such as the individual knowledge and skill 
in analyzing the medical data.)  

The Board also emphasizes that it is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including SSA.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991) (indicating the SSA's favorable 
determination, while probative evidence to be considered in 
the claim with VA, is not dispositive or altogether binding 
on VA since the agencies have different disability 
determination requirements).  Thus, the SSA records do not 
warrant a disability rating higher than 50 percent either 
prior to or since July 19, 2006.



The Board also has considered the Veteran's personal 
statements in support of his claim, including his hearing 
testimony in December 2007.  He testified at his hearing that 
his primary symptoms involve irritability (e.g. yelling at 
his wife) and constant flashbacks.  He then explained that a 
typical day was spent getting up early, walking one to three 
miles, and then spending the rest of the day with his 
grandson.  When asked to clarify about the frequency of his 
flashbacks, he explained that they "never stop."  This 
statement, however, appears incredible since he spends a good 
portion of his day taking care of his grandson and spending 
time with his wife and friends.  He was also able to take a 
five-day vacation to Las Vegas, where he reportedly spent 
time gambling in several casinos.  In short, these obvious 
inconsistencies call into question the credibility of his 
testimony concerning the frequency and severity of his PTSD 
symptoms.  See also Macarubbo v. Gober, 10 Vet. App. 388 
(1997) (holding that the credibility of lay evidence can be 
affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, 
desire for monetary gain, and witness demeanor).  

For these reasons and bases, the Board finds that the 
evidence supports a higher 50 percent rating for the 
Veteran's PTSD since his November 2004 claim.  However, 
the preponderance of the evidence is against his claim for a 
disability rating higher than 50 percent either prior to or 
since July 19, 2006.  The appeal, therefore, is granted to 
this extent only.

VI.  Consideration of an Extra-schedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or to the Director of Compensation and 
Pension Service for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, there must be a determination of whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluation for that service-connected 
disability is inadequate.  Second, if the schedular 
evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, there 
must be a determination of whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptomatology and 
limitation in social and occupational functioning are 
reasonably contemplated by the rating schedule under the 
first prong of the analysis.  It is therefore unnecessary to 
reach the question of whether his PTSD has caused marked 
interference with his employment.  But even assuming for the 
sake of argument that the second prong of Thun applies, there 
is still no evidence that his PTSD has caused marked 
interference with employment - meaning above and beyond that 
contemplated by the assigned 50 percent rating.  

The Veteran has indicated that he retired in 2000 after 
having worked many years in construction.  However, marked 
interference with employment due to PTSD is negated by the 
fact that the January 2006 VA examination report includes a 
medical opinion that the Veteran's PTSD does not interfere 
with his capacity to work.  


And in light of the factors already discussed, the Board 
places greater probative value on this report than the 
findings by SSA of unemployability, which are not binding on 
the Board.  See Collier and Owens, both supra.  

Moreover, according to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the Rating Schedule are 
considered adequate to compensate for considerable loss of 
time working from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  This is to 
say, the Board is not disputing the Veteran's PTSD causes 
impairment in his occupational functioning.  But this, alone, 
is not tantamount to concluding there is marked interference 
with his employment, which again, means above and beyond that 
contemplated by the 50 percent rating now assigned for his 
PTSD.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court reiterated that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired.  

For these reasons and bases, the Board is not required to 
remand this case for extraschedular consideration.  
VAOPGCPREC 6-96.  See also Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); and 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A higher 50 percent rating is granted for the Veteran's PTSD 
prior to July 19, 2006 (dating back to his November 2004 
claim), subject to the laws and regulations governing the 
payment of VA compensation.

But a disability rating higher than 50 percent is denied both 
prior to and since July 19, 2006.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


